                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 DEBORA A. MITCHELL,

         Plaintiff,                                  Case No. 17-14085
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge Mona K. Majzoub

 COMMISSIONER OF SOCIAL
 SECURITY,

         Defendant.


      ORDER ACCEPTING REPORT AND RECOMMENDATION [17], GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [14] AND DENYING
            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [15]


        Before the Court is Magistrate Judge Mona K. Majzoub’s November 28, 2018, Report and

Recommendation. (ECF No. 17.) At the conclusion, Magistrate Judge Majzoub notified the parties

that they were required to file any objections within fourteen days of service, as provided in Federal

Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan Local Rule 72.1(d), and that

“[f]ailure to file specific objections constitutes a waiver of any further right of appeal.” (ECF No.

17, PageID.590.) It is now December 13, 2018. As such, the time to file objections has expired.

No objections have been filed.

        The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a
procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

          The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts her recommended disposition. It follows that Plaintiff’s motion for

summary judgment (ECF No. 14) is GRANTED and the Commissioner’s motion (ECF No. 15) is

DENIED, and that the case be remanded to the Commissioner under sentence four of 42 U.S.C. §

405(g).

          IT IS SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE


Date: December 13, 2018



                                      CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, December 13, 2018, using the Electronic Court Filing system
and/or first-class U.S. mail.


                                              s/William Barkholz
                                              Case Manager




                                                 2
